           Case 5:20-cv-00681-C Document 8 Filed 04/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
                           Plaintiff,       )
                                            )
vs.                                         )   Case Number CR-98-153-C
                                            )               CIV-20-681-C
SCOTT ALEX COPLEN,                          )
                                            )
                           Defendant.       )

                               ORDER OF DISMISSAL

      Defendant has filed a letter which he asserts contains supplemental authority in

support of his second 28 U.S.C. § 2255 Motion. The Court has reviewed the material

submitted and finds it raises no issue not previously considered and rejected. The case

cited by Defendant lacks precedential value in this Court and in any event is so factually

dissimilar to Defendant as to lack persuasive value. Accordingly, The letter (Dkt. No. 80)

is STRICKEN.

      IT IS SO ORDERED this 21st day of April 2021.
